Exhibit 10.2

Execution Version

GUARANTY

THIS GUARANTY dated as of November 19, 2014, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
Section 14 (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) JPMORGAN CHASE
BANK, N.A., in its capacity as Administrative Agent (the “Agent”) for the
Lenders under that certain Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November 19, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited partnership (the
“Borrower”), HEALTHCARE TRUST OF AMERICA, INC. (the “Company”), the financial
institutions party thereto and their respective assignees (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders, the Issuing Bank and
the Swingline Lender (the parties described in clause (b) together with the
Agent are hereinafter referred to collectively as the “Credit Parties”).

WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, either (i) Borrower is the owner, directly or indirectly, of 100% of
the issued and outstanding Equity Interests in each Guarantor, or (ii) the
Company is the owner, directly or indirectly of a substantial amount of the
Equity Interests in the Borrower;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Credit Parties on the
terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when due
and payable, whether at stated maturity, by acceleration or otherwise, of all of
the following (collectively referred to as the “Guarantied Obligations”):
(a) all Obligations, and liabilities of whatever nature, whether now existing or
hereafter incurred, owing by the Borrower to any Credit Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Revolving Loans,
Swingline

 

1



--------------------------------------------------------------------------------

Loans and the reimbursement obligations under Section 2.6(e) of the Credit
Agreement (the “Reimbursement Obligations”), and the payment of all interest,
including, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency, or similar laws of any jurisdiction at
the rate or rates provided in the loan documents, fees, charges, expenses,
indemnification, attorneys’ fees and other amounts payable to any Credit Party
thereunder or in connection therewith whether created directly or acquired by
the credit parties by assignment or otherwise, whether matured or unmatured and
whether absolute or contingent; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Credit Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment and performance, and not of collection, and a debt of each
Guarantor for its own account. Accordingly, none of the Credit Parties shall be
obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by a Credit Party which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any applicable law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations, (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations, (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Guarantied Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Credit Agreement, any of the
other Loan Documents, or any other documents, instruments or agreements relating
to the Guarantied Obligations or any other instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(b) any illegality, lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

2



--------------------------------------------------------------------------------

(c) any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
obligor;

(e) any act or failure to act by the Borrower, any other obligor or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(f) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

(g) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;

(h) to the fullest extent permitted by law, any statute of limitations in any
action hereunder or for the collection of the Notes or the Reimbursement
Obligations or for the payment or performance of the Guarantied Obligations;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other person or entity, or the failure of any Credit Party to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of the Borrower or any Guarantor or any other person or entity;

(j) the dissolution or termination of existence of the Borrower, any Guarantor
or any other Person;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of the Borrower or any other Person;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, the
Borrower or any Guarantor or any other person, or any of the Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;

(n) the failure of a Credit Party to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other person whomsoever in connection with any
Guarantied Obligation;

 

3



--------------------------------------------------------------------------------

(o) any failure or delay of a Credit Party to commence an action against the
Borrower or any other Person, to assert or enforce any remedies against the
Borrower under the Notes or the Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
other Person or the Properties or any of the improvements located thereon,
whether such facts materially increase the risk to Guarantors or not;

(q) failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;

(r) other than as expressly required hereunder, the failure to make or give
notice of presentment and demand for payment of any of the indebtedness or
performance of any of the Guarantied Obligations;

(s) other than as expressly required hereunder, the failure to make or give
protest and notice of dishonor or of default to Guarantors or to any other party
with respect to the indebtedness or performance of the Guarantied Obligations;

(t) except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which Guarantors might otherwise be entitled;

(u) any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;

(v) the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the Loan Documents;

(w) any transfer by the Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(x) claims or rights of set-off defense or counterclaim whatsoever, whether
based in contract, tort, or any other theory, that any Guarantor may have
provided, however, that the foregoing shall not be deemed a waiver of any
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of any Guarantor’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Agent or any Lender in any separate action or proceeding;

(y) any law, regulation, decree or order of any jurisdiction or any event
affecting any provision of the Guarantied Obligations; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which the Guarantors might otherwise be entitled or any
other circumstances which might otherwise constitute a discharge of a Guarantor
(other than indefeasible payment in full or as to a Guarantor, a release of such
Guarantor pursuant to and as provided in the Credit

 

4



--------------------------------------------------------------------------------

Agreement or as approved by all of the Lenders), it being the intention that the
obligations of the Guarantors hereunder are absolute, unconditional and
irrevocable.

Section 4. Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Obligations or changing the interest rate that may accrue on any of
the Obligations; (b) amend, modify, alter or supplement the Credit Agreement or
any other Loan Document; (c) sell, exchange, release or otherwise deal with all,
or any part, of any collateral securing any of the Obligations; (d) release any
other obligor or other Person liable in any manner for the payment or collection
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower, any other Guarantor or any other Person; and
(f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Agent shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full. In
addition to making all of the representations and warranties made by the
Borrower with respect to each Guarantor in the Credit Agreement, each Guarantor
represents and warrants that: (a) this Guaranty: (i) has been authorized by all
necessary action of such Guarantor; (ii) (A) does not conflict with or result in
a breach of, or constitute a default under, any agreement or other instrument to
which any Guarantor is a party; and (B) does not violate any applicable law
applicable to such Guarantor; (iii) does not require approval from any
Governmental Authority relating to any Guarantor; and (iv) is the legal, valid
and binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditor’s
rights generally and the availability of equitable remedies for the enforcement
of certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally; and (b) in executing
and delivering this Guaranty, such Guarantor has (i) without reliance on the
Credit Parties or any information received from the Credit Parties and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrower, the
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrower or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from the Borrower on a
continuing basis information concerning the Borrower; (iii) has full and
complete access to the Credit Agreement and the other Loan Documents; and
(iv) not relied and will not rely upon any representations or warranties of the
Credit Parties not embodied herein or any acts heretofore or hereafter taken by
the Credit Parties (including but not limited to any review by the Credit
Parties of the affairs of the Borrower). The Company hereby represents and
warrants that the Company owns (directly or indirectly) a substantial amount of
the stock or other ownership interests of the Borrower and is financially
interested in its affairs. All representations and warranties made under this
Guaranty shall be deemed to be made at and as of the date of this Guaranty, the
Effective Date

 

5



--------------------------------------------------------------------------------

and the date of the occurrence of the making of any Loan, the conversion of any
Loan, or the issuance of any Letter of Credit, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder or under the Credit Agreement.

Section 6. Covenants. Each Guarantor will perform and comply with all covenants
applicable to such Guarantor, or which the Borrower is required to cause such
Guarantor to comply with under the terms of the Credit Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives, other than as expressly required hereunder, notice of
acceptance hereof or any presentment, demand, protest or notice of any kind, and
any other act or thing, or omission or delay to do any other act or thing, which
in any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder. The Guarantor also waives the right to require the Agent to proceed
first against the Borrower upon the Guaranteed Obligations before proceeding
against the Guarantor hereunder.

Section 8. Reinstatement of Guarantied Obligations. If a claim is ever made on a
Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including the Borrower or a trustee in bankruptcy for the
Borrower), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, this Guaranty shall continue to be effective or
be reinstated and such Guarantor shall be and remain liable to the Credit
Parties for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to such Credit Party.

Section 9. Avoidance. As of any date of determination, the maximum obligation of
each Guarantor shall equal, but not exceed, the maximum amount of liability
which could be asserted against such Guarantor hereunder (or any other
obligations of such Guarantor to the Credit Parties) without (i) rendering such
Guarantor “insolvent” within the meaning of Section 101(32) of the Federal
Bankruptcy Code (the “Bankruptcy Code”) or Section 2 of either the Uniform
Fraudulent Transfer Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act
(the “UFCA”) or the fraudulent conveyance and transfer laws of the State of New
York or such other jurisdiction whose laws shall be determined to apply to the
transactions contemplated by this Agreement (the “Applicable State Fraudulent
Conveyance Laws”), (ii) leaving such Guarantor with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 6 of the

 

6



--------------------------------------------------------------------------------

UFCA or the Applicable State Fraudulent Conveyance Laws. This Section is
intended solely to preserve the rights of the Credit Parties hereunder to the
maximum extent that would not cause the obligations of each Guarantor hereunder
to be unenforceable or subject to avoidance, and neither a Guarantor nor any
other Person shall have any right or claim under this Section as against the
Credit Parties that would not otherwise be available to such Person.

Section 10. No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, no Guarantor will, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against the Borrower in respect of any liability of any Guarantor to the
Borrower or, in proceedings under federal bankruptcy law or insolvency
proceedings of any nature, prove in competition with any Credit Party in respect
of any payment hereunder or be entitled to have the benefit of any counterclaim
or proof of claim or dividend or payment by or on behalf of the Borrower or the
benefit of any other security for any obligation hereby guaranteed which, now or
hereafter, any Credit Party may hold or in which it may have any share. For so
long as the Obligations remain outstanding, each Guarantor hereby expressly
waives any right of contribution from or indemnity against the Borrower, whether
at law or in equity, arising from any payments made by such Guarantor pursuant
to the terms of this Guaranty, and each Guarantor acknowledges that such
Guarantor has no right whatsoever to proceed against the Borrower for
reimbursement of any such payments. For so long as the Obligations remain
outstanding, in connection with the foregoing, each Guarantor expressly waives
any and all rights of subrogation to the Credit Parties against the Borrower,
and each Guarantor hereby waives any rights to enforce any remedy which a Credit
Party may have against the Borrower and any rights to participate in any
collateral for the Borrower’s obligations under the Loan Documents. Each
Guarantor hereby subordinates any and all indebtedness of the Borrower now or
hereafter owed to such Guarantor to all indebtedness of the Borrower to the
Credit Parties, and agrees with the Credit Parties that (a) such Guarantor shall
not demand or accept any payment from the Borrower on account of such
indebtedness, (b) such Guarantor shall not claim any offset or other reduction
of such Guarantor’s obligations hereunder because of any such indebtedness, and
(c) such Guarantor shall not take any action to obtain any interest in any of
the security described in and encumbered by the Loan Documents because of any
such indebtedness; provided, however, that, if a Credit Party so requests, such
indebtedness shall be collected, enforced and received by such Guarantor as
trustee for the Credit Parties and be paid over to the Credit Parties on account
of the indebtedness of the Borrower to the Credit Parties, but without reducing
or affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty except to the extent the principal amount of such
outstanding indebtedness shall have been reduced by such payment.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by applicable law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required. Whenever any Taxes are paid by a Guarantor, as promptly as
possible thereafter, such Guarantor shall send the

 

7



--------------------------------------------------------------------------------

Agent an official receipt showing payment thereof, together with such additional
documentary evidence as may be required from time to time by the Agent.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or applicable law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Agent subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by such Credit Party or any affiliate of
such Credit Party, to or for the credit or the account of such Guarantor held at
any of the offices of the Agent or J.P. Morgan Securities LLC, against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by applicable law, that any Participant may exercise rights of set off or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation. The foregoing shall not apply to any account governed by a
written agreement containing an express waiver by such Participant of such
Participant’s rights of setoff.

Section 13. Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
the Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. Each Guarantor covenants and agrees that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower, such
Guarantor shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended, or
any other debtor relief law (whether statutory, common law, case law, or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, to stay, interdict, condition, reduce or inhibit the
ability of the Credit Parties to enforce any rights of such Person against such
Guarantor by virtue of this Guaranty or otherwise. If a Credit Party is
prevented under applicable law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Credit Parties shall be entitled to receive from each Guarantor,
upon demand therefor, the sums which otherwise would have been due had such
demand or acceleration occurred.

 

8



--------------------------------------------------------------------------------

SECTION 14. ADDITIONAL GUARANTORS; RELEASE OF GUARANTORS. SECTION 5.13 OF THE
CREDIT AGREEMENT PROVIDES THAT CERTAIN SUBSIDIARIES MUST BECOME GUARANTORS BY,
AMONG OTHER THINGS, EXECUTING AND DELIVERING TO AGENT A COPY OF THIS GUARANTY.
ANY SUBSIDIARY WHICH EXECUTES AND DELIVERS TO THE AGENT THIS GUARANTY SHALL BE A
GUARANTOR FOR ALL PURPOSES HEREUNDER. UNDER CERTAIN CIRCUMSTANCES DESCRIBED IN
SECTION 5.12 OF THE CREDIT AGREEMENT, CERTAIN SUBSIDIARIES MAY OBTAIN FROM THE
AGENT A WRITTEN RELEASE FROM THIS GUARANTY PURSUANT TO THE PROVISIONS OF SUCH
SECTION, AND UPON OBTAINING SUCH WRITTEN RELEASE, ANY SUCH SUBSIDIARY SHALL NO
LONGER BE A GUARANTOR HEREUNDER. EACH OTHER GUARANTOR CONSENTS AND AGREES TO ANY
SUCH RELEASE AND AGREES THAT NO SUCH RELEASE SHALL AFFECT ITS OBLIGATIONS
HEREUNDER.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Credit Parties shall have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.

SECTION 16. GOVERNING LAW. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY. THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 17. WAIVER OF JURY TRIAL; ETC.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND OR NATURE. TO THE EXTENT THAT
ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION

 

9



--------------------------------------------------------------------------------

OR OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS GUARANTY.

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT
OR ANY OTHER CREDIT PARTY, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS, THE LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE
AGENT OR ANY OTHER CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy. The remedies provided in this guaranty are not cumulative.

 

10



--------------------------------------------------------------------------------

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all Letters of Credit and the other Obligations and the
termination or cancellation of the Credit Agreement in accordance with its
terms.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
other Credit Parties shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s permitted successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders, the Issuing Bank and the Swingline
Lender may, in accordance with the applicable provisions of the Credit
Agreement, assign, transfer or sell any Guarantied Obligation, or grant or sell
participations in any Guarantied Obligations, to any Person without the consent
of, or notice to, any Guarantor and without releasing, discharging or modifying
any Guarantor’s obligations hereunder. Each Guarantor hereby consents to the
delivery by the Agent or any Lender to any assignee or Participant (or any
prospective assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Required Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor; provided that the
consent of the Required Lenders shall not be required for the addition of any
Guarantor pursuant to Section 14.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent,
not later than 3:00 p.m., New York City time, on the date of demand therefor;
provided, however, that for any request received after 1:00 p.m., New York City
time, such payment shall be made by 12:00 p.m., New York City time, on the
following Business Day.

Section 25. Expenses. The Guarantors shall reimburse the Agent on demand for all
costs, expenses and charges (including without limitation fees and charges of
external legal counsel for the Agent and costs allocated by its internal legal
department) incurred by the Agent in connection with the preparation,
performance or enforcement of this Guaranty. The obligations of the Guarantors
under this Section shall survive the termination of this Guaranty.

Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the

 

11



--------------------------------------------------------------------------------

Issuing Bank or the Swingline Lender at its respective address for notices
provided for in the Credit Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 29. Limitation of Liability. Neither the Agent, any other Credit Party
nor any affiliate, officer, director, employee, attorney, or agent of such
Persons, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent, any other Credit Party or any of such Person’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

Section 30. Integration; Effectiveness. This Guaranty sets forth the entire
understanding of the Guarantors and the Credit Parties relating to the guarantee
of the Guaranteed Obligations and constitutes the entire contract between the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guaranty shall become effective when it shall have been executed
and delivered by the Guarantors to the Agent. Delivery of an executed signature
page of this Guaranty by telecopy shall be effective as delivery of a manually
executed signature page of this Guaranty.

Section 31. Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement.

[Signatures Begin on Next Page]

 

12



--------------------------------------------------------------------------------

HEALTHCARE TRUST OF AMERICA, INC. By:  

 

Name:   Title:  